Citation Nr: 1450224	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-44 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from July 1976 to July 1996.  

This matter came before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for allergic rhinitis and assigned an initial noncompensable evaluation for allergic rhinitis from June 15, 2009, and a May 2010 rating decision which denied service connection for hypertension.  

As the Veteran has expressed his dissatisfaction with the initial noncompensable rating at the time of the grant of service-connection for allergic rhinitis, the Board has recharacterized the issue as involving the propriety of the assignment of the initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran testified at a hearing in July 2013 before the undersigned sitting at the RO.  A transcript thereof is contained within Virtual VA.  

Following the travel Board hearing, in July 2013, the Veteran formally and in writing withdrew his appeal for service connection for hypertension.  

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS), associated with this appeal.  Electronic VA treatment (CAPRI) records in Virtual VA show that in January 2012 the Veteran was employed by the U.S. Postal Service but had missed days of work due to back pain.  Thus, the evidence does not indicate that the Veteran is unemployable due to his service-connected disabilities, which result in a combined disability rating of 80 percent.  In fact, at the recent travel Board hearing he testified that he had missed time from work (and, so, he is currently employed).  See generally Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Also, a July 18, 2014, entry in VBMS reveals that the Veteran called the RO to withdraw his dependency claim dated April 8, 2013.  He stated that he made this request when he had his travel board hearing (although the transcript thereof does not reflect this), but the claim was still open in the system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected disabilities include sleep apnea, status post uvulopalatal pharyngoplasty and tonsillectomy, rated 50 percent disabling from September 21, 2004, under Diagnostic Code 6847; and asthma, which was rated 10 percent disabling under Diagnostic Code 6602 from August 1, 1996, and as 30 percent disabling from September 18, 2003, until September 21, 2004.  

An April 2013 rating decision noted that under 38 C.F.R. § 4.96(a) sleep apnea and asthma are not to be separately rated; rather, a single rating is assigned under the Diagnostic Code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  That rating decision therefor assigned a single 50 percent disability rating for sleep apnea, status post uvulopalatal pharyngoplasty and tonsillecotomy, to include asthma, from September 21, 2004.  

Under 38 C.F.R. § 4.97 Diagnostic Code(DC) 5622 allergic or vasomotor rhinitis warrants a 10 percent rating when there are no polyps but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent rating is warranted when there are polyps.  

The November 2009 rating decision which is appealed reopened a claim for service connection for what was previously claimed as hay fever, and granted service connection for allergic rhinitis based on based on receipt of medical evidence, to include medical evidence from Carolina Allergy and Asthma Consultants, which reported a diagnosis of allergic rhinitis under good control with medications, and no evidence of nasal obstruction.  A review of the Veteran's service treatment records showed a diagnosis of and treatment for allergic rhinitis in service.  His private medical records also showed skin tests revealed large reactivity to multiple allergens, and treatment with immunotherapy.  This medical evidence was considered to be adequate for rating purposes as it was considered to be complete and the equivalent of a VA examination.  

At the July 2013 travel Board hearing the Veteran testified that he received regular treatment at the Moncrief Army Hospital at Ft. Jackson.  He took allergy injections once monthly.  He also used Flonase nasal spray and had an inhaler for daily maintenance.  He also had a "rescue" inhaler and an "epipen."   He stated that he got sinus headaches but these were less frequent since he had begun receiving allergy injections.  For the last 2 or 3 years he had had such headaches 2 or 3 times yearly.  He had lost time from work due to his headaches.  However, in the last year he had not missed any time from work because of this.  In the past, he had been given antibiotics, as recently as 2012.  He had nasal discharge which fluctuated in frequency, depending on what allergens were in the air.  He testified that he was currently having a flare-up and on the occasions when he had a flare-up he would seek treatment.  Because of his service-connected asthma, his treating physicians wanted to make sure that it was being properly controlled.  So, he would seek treatment any time he had respiratory problems.  He had last been seen for a flare-up within the last year.  He would have 2 to 3 flare-ups in a 12 month period.  He stated that his allergic rhinitis and asthma all seemed to be interconnected.  When he had a flare-up of rhinitis, it would cause other respiratory problems.  He no longer saw a private physician, having last seen a private physician about 6 years ago and, so, such records would not provide a good picture of his current level of severity.  Rather, he received all of his treatment at Ft. Jackson.  He testified that he would be willing to attend an up-to-date VA rating examination.  

In view of the foregoing, all additional treatment records from the Moncrief Army Community Hospital should be obtained and the Veteran should be afforded an up-to-date rating examination.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  

Accordingly, the case is REMANDED for the following action:

1.  Take the appropriate steps to obtain up-to-date treatment records from the Moncrief Army Community Hospital and associate the same with the claim files.  

2.  Provide the Veteran with an appropriate examination to assess the severity of his service-connected allergic rhinitis.  If indicated, all appropriate tests should be conducted.  

The examiner should render an opinion, if possible, as to whether the Veteran's reported headaches are related to his service-connected allergic rhinitis, as opposed to other possible causes, e.g., service-connected arthritis of the cervical spine or some nonservice-connected disorder.  Also, the examiner should render an opinion, if possible, as to whether flare-ups of the Veteran's service-connected allergic rhinitis cause increased disability or whether flare-ups of his service-connected asthma cause increased disability.  

The claims files and all electronic records must be made available to the examiner.  The examination report must indicate that the claims folder was reviewed in conjunction with the examination.  All pertinent symptomatology and findings must be reported.  

3.  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claim file that shows that notice scheduling the examination was sent to his last known address.  Documentation must also be obtained and associated with the Veteran's claim files demonstrating whether any notice that was sent was returned as undeliverable.  

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the Veteran's claim on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 

